 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 317 
In the House of Representatives, U. S.,

September 15, 2009
 
RESOLUTION 
Recognizing the region from Manhattan, Kansas, to Columbia, Missouri, as the Kansas City Animal Health Corridor, and for other purposes. 
 
 
Whereas 34 percent of the $16,800,000,000 annual global animal health industry is based in the Kansas City region; 
Whereas more than 120 companies involved in the animal health industry are located in Kansas and Missouri, including 4 of the 10 largest global animal health companies and 1 of the 5 largest animal nutrition companies; 
Whereas several leading veterinary colleges and animal research centers are located in Kansas and Missouri, including the College of Veterinary Medicine and the $54,000,000 Biosecurity Research Institute of Kansas State University and the College of Veterinary Medicine, the College of Agriculture, Food and Natural Resources' Division of Animal Sciences, the $60,000,000 Life Sciences Center, the National Swine Resource and Research Center, and the Research Animal Diagnostic Laboratory of the University of Missouri; 
Whereas Kansas City, Missouri, is centrally located in the United States and is close to many of the food animal end customers; 
Whereas the Department of Homeland Security selected Manhattan, Kansas, as the future location for the National Bio and Agro-defense Facility (NBAF); 
Whereas the $750,000,000 NBAF project will provide area economic development opportunities by employing 300 people, with an annual payroll of up to $30,000,000 and over 1,500 construction jobs; 
Whereas NBAF enhances Kansas’ leadership role in the Nation as the animal health research and biosciences center for the United States; 
Whereas more than 45 percent of the fed cattle in the United States, 40 percent of the hogs produced, and 20 percent of the beef cows and calves are located within 350 miles of Kansas City; 
Whereas there are nationally recognized publishers in the animal health industry located in Kansas and Missouri; 
Whereas Kansas and Missouri have historic roots in the livestock industry, including the cattle drives in the 1860s from Texas to the westward railhead in Sedalia, Missouri; 
Whereas Kansas and Missouri are home to many prominent national and international associations within the animal health industry; and 
Whereas retaining and growing existing animal health companies, attracting new animal health companies, increasing animal health research capacity, and developing commercialization infrastructure will create quality jobs and wealth for Kansas and Missouri: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the region from Manhattan, Kansas, to Columbia, Missouri, including the metropolitan Kansas City area and St. Joseph, Missouri, as the Kansas City Animal Health Corridor; 
(2)recognizes the Kansas City Animal Health Corridor as the national center of the animal health industry based on the unmatched concentration of animal health and nutrition businesses and educational and research assets; and 
(3)expresses its commitment to establishing a favorable business environment and supporting animal health research to foster the continued growth of the animal health industry for the benefit of the economy, universities, businesses, and young people hoping to pursue an animal health career in the Kansas City Animal Health Corridor. 
 
Lorraine C. Miller,Clerk.
